Exhibit 10.36

 



ROYAL CARIBBEAN CRUISES LTD.
2000 STOCK AWARD PLAN
RESTRICTED STOCK UNIT AGREEMENT

 

PARTICIPANT:



DATE OF GRANT:



NUMBER OF RESTRICTED STOCK UNITS GRANTED:



     This Restricted Stock Unit Agreement (the “Agreement”) is dated as of
___________ and is entered into between Royal Caribbean Cruises Ltd., (the
“Company”, “we”, “our” or “us”), and ______________ (the “Participant”, “you” or
“yours”).

     This Agreement is pursuant to the provisions of the Royal Caribbean Cruises
Ltd. 2000 Stock Award Plan (the “Plan”) with respect to the number of Restricted
Stock Units (“Units”) specified above. Capitalized terms used and not defined in
this Agreement shall have the meanings given to them in the Plan. This Agreement
consists of this document and the Plan. The obligation of the Company pursuant
to this Agreement is that of an unfunded and unsecured pledge to transfer to
you, as of the Vesting Date, legal title and ownership of Shares of Common Stock
of the Company (the “Shares”).

You and the Company agree as follows:



Application of Plan; Administration

This Agreement and your rights under this Agreement are subject to all the terms
and conditions of the Plan, as it may be amended from time to time, as well as
to such rules and regulations as the Committee may adopt. It is expressly
understood that the Committee that administers the Plan is authorized to
administer, construe and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon you to the extent permitted by the Plan. Any inconsistency between this
Agreement and the Plan shall be resolved in favor of the Plan.

Vesting

Until and unless the Vesting Dates described below occur, the Units remain
subject to forfeiture upon your ceasing to be employed by the Company and any
Affiliate, unless otherwise specified in the Plan. Once the Vesting Dates occur,
the Units will become Vested Units, in the respective amounts set forth opposite
the following Vesting Dates, and will no longer be subject to forfeiture:
 

Vesting Dates                 Vested Shares

     

 

 

 

Rights as Shareholder

You will not be entitled to any privileges of ownership of Shares of Stock of
the Company underlying your Units unless and until the Shares actually vest.

Settlement of Units

(a)      Time of Settlement . This Agreement will be settled by the delivery to
you, of one Share for each Vested Unit as of the Vesting Date.

(b)      Termination Prior to Vesting Date. Unless otherwise specified in the
Plan, if you cease to be an employee of the Company and any Affiliate prior to
the Vesting Date, you will forfeit Units that have not vested .

(c)      Issuance of Shares. Shares due and payable to you under the terms of
this Agreement shall be issued as of the Vesting Date.

Transferability

Your Units are not transferable, whether voluntarily or involuntarily, by
operation of law or otherwise, except as provided in the Plan. Any assignment,
pledge, transfer, or other disposition, voluntary or involuntary, of your Units
made, or any attachment, execution, garnishment, or lien issued against or
placed upon the Units, other than as so permitted, shall be void.

 

Page 1 of 2

--------------------------------------------------------------------------------

 

PARTICIPANT:



DATE OF GRANT:



NUMBER OF RESTRICTED STOCK UNITS GRANTED:

 



Taxes

(a)      FICA/Medicare Taxes . You will be subject to FICA/Medicare tax on the
date or dates your Units become Vested Units under the Vesting provisions
described above, based on the Fair Market Value of the Shares underlying the
Units that vest.

(b)      U.S. Federal Income Taxes . You will be subject to U.S. federal income
tax on the date or dates your Units become Vested Units, based on the Fair
Market Value of the Shares underlying the Units that vest.

(c)      Tax Consequences for Non-U.S. Residents. Participants who are neither
citizens nor resident aliens of the U.S. should consult with their financial/tax
advisor regarding both the U.S. and non-U.S. tax consequences of the receipt of
this award and subsequent settlement/receipt of the Shares.

(d)      You will be solely responsible for the payment of all such taxes, as
well as for any other state, local or non-U.S. taxes that may be related to your
receipt of the Units and/or Shares.

Miscellaneous

(a)           This Agreement shall not confer upon you any right to continue as
an employee of the Company or any Affiliate, nor shall this Agreement interfere
in any way with the Company’s or Affiliate’s right to terminate your employment
at any time.

(b)           Subject to the terms of the Plan, the Committee may terminate,
amend, or modify the Plan; provided, however, that no such termination,
amendment, or modification of the Plan may in any way adversely affect your
rights under this Agreement without your consent.

(c)           This Agreement will be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or stock
exchanges as may be required.

(d)           To the extent not preempted by U.S. federal law, this Agreement
shall be governed by, and construed in accordance with, the laws of the State of
Florida.   

Signatures

By the signatures below, the Participant and the authorized representative of
the Company acknowledge agreement to this Restricted Stock Unit Agreement as of
the Grant Date specified above.

Royal Caribbean Cruises Ltd.                Participant:                    
 

     

By: _________________________      ___________________________________

      Brian J. Rice

Executive Vice President
and Chief Financial Officer



 

 

 

 

 




Page 2 of 2
